360 F.3d 455
In re: Kenneth W. STINE, Debtor,Kenneth W. Stine, Plaintiff-Appellee,v.NationsBank, Defendant-Appellant.
No. 00-2352.
United States Court of Appeals, Fourth Circuit.
Argued: March 1, 2001.
Decided: March 15, 2004.

Appeal from the United States District Court for the District of Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-99-3678-JFM; BK-98-8051-6-FSD; AP-99-5417)
ARGUED: Ronald Scott Canter, Wolpoff & Abramson, L.L.P., Bethesda, Maryland, for Appellant.
Mark Franklin Scurti, Mark F. Scurti, P.A., Baltimore, Maryland, for Appellee.
ON BRIEF: Robert Neil Grossbart, David A. Rosenberg, Robert N. Grossbart, P.A., Baltimore, Maryland, for Appellee.
Before WIDENER and MICHAEL, Circuit Judges, and Cynthia Holcomb HALL, Senior Circuit Judge of the United States Court of Appeals for the Ninth Circuit, sitting by designation.
Affirmed by published PER CURIAM opinion.
OPINION
PER CURIAM:


1
The order of the district court appealed from is described in Bank of America N.A. (USA) v. Stine, 252 B.R. 902 (D.Md.2000), and the case was referred by us to the Court of Appeals of Maryland, which certification order is under the style of: In re: Stine//Kenneth W. Stine v. NationsBank, No. 00-2352 (4th Cir.2001).


2
The Court of Appeals of Maryland answered our question and filed its opinion under the style of: Bank of America, f/k/a NationsBank v. Kenneth W. Stine, 379 Md. 76, 839 A.2d 727 (2003).


3
The question we certified to the Court of Appeals of Maryland is quoted in the opinion of that court, 839 A.2d at 731, as follows:


4
[w]hether a debtor in bankruptcy may claim as exempt from the bankruptcy estate, pursuant to Maryland Code, Annotated, Courts and Judicial Proceedings § 11-504 (1998) wages previously garnished by a judgment creditor pursuant to Maryland Code Annotated, Commercial Law II §§ 15-601-607 (2000), when the garnishment is avoided as a preferential transfer.


5
The Court of Appeals of Maryland answered that question "in the affirmative." 839 A.2d at 740.


6
The order of the district court appealed from is accordingly affirmed on the opinion of the Court of Appeals of Maryland, which we adopt as our own.


AFFIRMED